Citation Nr: 1615342	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2006, with service in Iraq from September 2004 to March 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the above claim, as well as the Veteran's claim of service connection for post-traumatic stress disorder (PTSD).  Jurisdiction of the appeal has since been transferred to the RO in St. Paul, Minnesota, due to the Veteran's relocation.  The Veteran was granted service connection for PTSD in October 2013.  As such, only the claim of service connection for residuals of a TBI remains in appellate status.  

In his March 2011 formal appeal, the Veteran waived his right to a Board hearing.  The Board sought an expert medical opinion from the Veterans Health Administration (VHA) in October 2015, which was received in November 2015.  VA provided this opinion to the Veteran and his representative, and afforded him 60 days to provide additional evidence and/or argument.  The Veteran's representative submitted additional argument in March 2016.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran suffers from residuals of an in-service TBI.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's condition was both pre-existing and not aggravated by service.  Id.  If VA fails to rebut the presumption of soundness, the Veteran's claim is treated as one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Schinseki, 25 Vet. App. 231, 234-35 (2012).

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran contends that he suffered a TBI from in-service exposure to a rocket blast, and has residuals including   migraine headaches; trouble with vision (specifically blurry vision due to saccadic eye movements); and cognitive difficulties.  With regard to cognitive difficulties, he states after his Iraq deployment, he has reduced attention and concentration, reduced information recall and processing speed, and difficulty organizing and completing school and work assignments.  See April 2009 Neuropsychological Evaluation.  The Board notes that the Veteran is separately service-connected for PTSD and migraine headaches.  

a. Presumption of Soundness

At his entrance into service, on his Report of Medical History, the Veteran reported a head injury resulting in stiches at age seven, stating there was no loss of consciousness or memory loss, and no concussion.  However, no defect was noted on his entrance examination, and thus he is presumed sound at enlistment.

As the Veteran was sound upon entry, the burden shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's condition was both pre-existing and not aggravated by service.  Post-service treatment records note a history of head trauma during childhood.  They also document a family history of frontal lobe seizures, and a reported history of a premorbid reading disorder with associated math and spelling difficulties.  These problems are noted only by history; no records are available to confirm their existence or severity.  A college evaluation confirms a learning disability after service, in November 2006.  

Here, there is not clear and unmistakable evidence necessary to rebut the presumption of soundness.  While the Veteran reported blows to the head as a child, he did not report any concussions or losses of consciousness.  Nor is there any evidence that the Veteran suffered from seizures.  With regard to his learning disability,  as the VHA head injury expert stated in a November 2015 medical opinion, there is "some evidence" of a pre-existing learning disability or cognitive disorder.  The VHA expert noted that the Veteran's reports of difficulty concentrating after service may demonstrate an exacerbation of a pre-existing learning disorder.  But, as there are no actual test results available to compare the Veteran's abilities pre- and post-service, it is not possible to determine if his limitations are better or worse after service.  The Board finds that the VHA expert's equivocal answers do not constitute clear and unmistakable evidence necessary to rebut the presumption of soundness.  Therefore, the Veteran is deemed sound at entry.

b. Current Disability

With regard to current disability, the Veteran has been treated in the VA polytrauma clinic with a diagnosed "probable mild TBI," and the VA ophthalmology clinic for eye movement abnormalities.  January 2008 and September 2010 MRIs showed a "very small subtle focus of encephalomalacia with minimal associated gliosis in the left anterior frontal pole, consistent with a small focus of post-traumatic encephalomalacia and contusion."  The Veteran's VA treatment records note dizziness and loss of balance during functional activity in December 2008, for which he was referred for physical therapy.  

On neuropsychological testing in April 2009, the Veteran had "no global, focal, or lateralized neurocognitive impairment."  He demonstrated strengths with memory and learning, but had relative weaknesses with psychomotor processing speed and working memory.  Relative weaknesses were based primarily in comparison to his otherwise high functioning in other areas. 

At his November 2013 VA examination, the Veteran was diagnosed with a mild TBI from a 2005 blast in Iraq.  He had mild impairment in memory, attention, concentration, or executive functions; subjective symptoms of headaches and mild anxiety; and various neurobehavioral symptoms, ranging from mild to severe.  He also had mild slowed motor activity due to apraxia, and saccadic eye movements causing blurry vision.  

The above evidence shows that the Veteran has a current diagnosis of a TBI with chronic residuals typically associated with TBIs, such as apraxia, attention and concentration deficits, dizziness, and blurred vision.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045; VBA Manual M21-1, III.iv.4.G.2.d

c. In-service Incurrence or Aggravation

Because the Veteran had service in Iraq, he is entitled to the combat presumption for the occurrence of events consistent with the nature of his service.  38 U.S.C.A. § 1154(b).

The Veteran states he had two head injuries while in service.  He reports that he was in a motor vehicle accident while in service in July 2002, in which the car rolled over multiple times.  He reported experiencing disorientation after the accident.  A post-deployment questionnaire in mid-February 2005 noted headaches.  The second injury, during which the Veteran alleges he incurred the TBI, occurred in late February 2005 while on base near Fallujah, Iraq.  He was exposed to a rocket explosion approximately 15 to 20 yards away, in which a blast wave knocked him off of his feet.  Several more rocket explosions occurred about 100 feet from him.  His memory of the event is "fuzzy."  While his reported history throughout VA treatment records varies as to whether he hit his head or lost consciousness, he has consistently stated that he felt disoriented, dazed, and/or confused afterward.  

The Veteran denies experiencing neurological, cognitive, or psychological sequelae until approximately September 2005, six months after returning from Iraq.  See March 2011 Statement in Support of Claim - TBI; April 2009 Neuropsychological Evaluation Report.  He stated that he did not seek medical attention immediately after the event, because he felt that he was physically okay, although he felt shaken from the event.  See PTSD Stressor Statement. 

In a March 2005 post-deployment assessment, the Veteran reported no injuries, feelings of confusion, or loss of consciousness.  In a November 2005 Report of Medical History, the Veteran reported trouble sleeping, depression or excessive worry, and that he had been evaluated or treated for a medical condition.  He did not report headaches, a head injury, memory loss, amnesia, any period of unconsciousness, or a concussion.  However, the Veteran said in a March 2011 statement that he recalls complaining of headaches at his separation examination.  Service treatment records for September 2005 to February 2006 were found to be unavailable.  

While the two head injuries the Veteran asserts he incurred are not documented in the service records, the Veteran reported them when seeking medical treatment post-service in 2007, prior to his filing of a claim for VA benefits.  Specifically, the Veteran recounted these two incidents at an initial TBI evaluation in November 2007 at the VA medical center, and reported two periods of loss of consciousness of less than 30 minutes and one occurrence of disorientation or confusion lasting less than 30 minutes.  The Veteran's report is deemed to be reliable despite the absence of service records and his negative response on his separation examination, as it is consistent with the circumstances of his service.  Additionally, his accounts of these incidents have been largely consistent throughout the course of the appeal.

d. Nexus

There is sufficient medical evidence in the record to conclude that the Veteran's vision problem, dizziness, and vertigo are related to his in-service TBI.  A November 2010 VA ophthalmology treatment record notes that the Veteran's abnormal eye movements are "most likely related to [his] traumatic brain injury," and the November 2013 VA examiner also attributed his vision difficulty to the in-service TBI.  As referenced above, the Board requested an expert medical opinion from a VHA head injury specialist.  The VHA expert opined that the Veteran's current eye disorder is at least as likely as not due to a TBI incurred in service.  She also opined that the Veteran at least as likely as not experiences vertigo and dizziness due to a TBI incurred in service, noting that these are not uncommon symptoms of a concussion and may be connected to the eye disorder. 

In contrast, the weight of evidence at this time does not indicate that the Veteran's cognitive deficiencies are related to his TBI.  The VHA expert stated that cognitive symptoms of a TBI are always present in close proximity to the event and never occur weeks to months later, nor do they worsen over time.  She cited the Veteran's report that he did not seek medical attention immediately after the blast because he felt physically fine at the time, and that it was not until six months after returning from Iraq that he began to have these symptoms, which subsequently worsened and became chronic.  See PTSD Stressor Statement; March 2011 Veteran Statement.  According to the VHA expert, this evidence strongly indicates that the Veteran's cognitive symptoms are not the result of a TBI.  In a March 2016 statement, the Veteran's representative asserted that it is not universally accepted that the consequences of TBI manifest immediately, and listed two websites discussing post-concussion syndrome in support of this assertion. 

Additionally, other medical evidence in the file suggests that the Veteran's cognitive symptoms are not related to his TBI.  Different medical providers have attributed the Veteran's current cognitive weaknesses to various other causes, including his pre-existing reading/learning disorder and/or his psychiatric symptoms.  In April 2009, a treating VA psychologist opined that, compared to the Veteran's psychiatric disabilities, a mild TBI is the less likely culprit for his relative cognitive weaknesses, although the TBI could not be ruled out due to limited empirical understanding of primary blast injuries.  The psychologist also noted that results from the Veteran's cognitive testing needed to be interpreted cautiously due to his history of a reading disorder.  Similarly, the November 2013 VA examiner attributed the Veteran's neurobehavioral effects to his PTSD rather than his TBI.  

Based on these medical opinions, the weight of evidence does not indicate cognitive symptoms related to the Veteran's TBI at this time.  Moreover, the Board notes that the Veteran is currently service-connected for PTSD and headaches, both of which have rating criteria to address cognitive symptoms.

In light of the evidence of record, the Board affords the Veteran the benefit of the doubt and finds that he suffered an in-service TBI, resulting in chronic residuals, such as saccadic eye movements, vertigo, and dizziness, warranting an award of service connection.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the residuals of a TBI is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


